                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:17CR95

       v.
                                                               ORDER
EDGAR CARRILLO-MILLAN,

                    Defendant.


      This matter is before the Court on the government’s Motion to Dismiss (Filing
No. 20) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 1) against Edgar
Carrillo-Millan. The Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion to Dismiss (Filing No. 20) is granted.
      2.     The Indictment (Filing No. 1) against Edgar Carrillo-Millan is dismissed
             without prejudice.

      Dated this 11th day of June 2019.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
